Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 05/19/2022, but, after further consideration, these drawing is not entered because the orientation or the arrangements of newly summited drawing Figure.5, first touch electrode 131 and second touch electrode 132 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art at the time the application was filed.
Specification
Amendment to specification filed on 05/19/2022 has been reviewed but, after further consideration, these amendment to specification is not entered because it was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art at the time the application was filed.
Response to Arguments
Applicant's arguments filed 05/19/2022 have been fully considered but they are not persuasive. 
The Applicant argues that in regard to claim 1 that the combination of Hashimoto, Liu, and Krah prior art, does not teach the limitation of “wherein the touch layer comprises a plurality of first touch electrodes and a plurality of second touch electrodes, and one of the first touch electrode and the second touch electrode is patterned and formed on a surface of the display panel.”
In response to this argument, the Examiner directs the applicant’s attention to combination of Hashimoto, Liu, and Krah prior art, which teaches wherein the touch layer (240) comprises a plurality of first touch electrodes (241) and a plurality of second touch electrodes (243), and one of the first touch electrode (241) and the second touch electrode (243) is patterned and formed on a surface of the display panel (230) (see Krah, Fig.2 as shown below and col.1, lines 9- 12).

    PNG
    media_image1.png
    375
    583
    media_image1.png
    Greyscale

Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Hashimoto, Liu and Krah to enable the touch layer (240) comprising a plurality of first touch electrodes (241) and a plurality of second touch electrodes (243), and one of the first touch electrode (241) and the second touch electrode (243) patterned and formed on a surface of the display panel (230) as taught by Krah in order to obtain a touch screen configured for optical touch sensing and user identification using organic light emitting diodes (OLEDs) step of the combination of Hashimoto and Liu to be performed according to the teachings of Krah because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed touch layer (240) comprising a plurality of first touch electrodes (241) and a plurality of second touch electrodes (243) step of combination of Hashimoto and Liu and art recognized suitability for obtaining a touch screen configured for optical touch sensing and user identification using organic light emitting diodes (OLEDs) has been recognized to be motivation to combine.   MPEP § 2144.07. 
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) >; Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the combination of Hashimoto, Liu, and Krah prior art reference does meet all the limitation in claim 1.

	
/BITEW A DINKE/Primary Examiner, Art Unit 2896